In an action for conversion of property, order granting defendant’s motion for summary judgment, and the judgment entered in accordance therewith, unanimously affirmed, with $10 costs and disbursements. The proof adduced by the defendant, inclusive of the transfer of the automobile and the statement in the letter of the husband of plaintiff that he was informed the sum realized on the sale of the automobile was “ the unpaid balance on the ear”, sufficiently shows that the proceeds of the automobile did not serve to extinguish the $312 indebtedness. Present — Carswell, Acting P. J., Johnston, Wenzel, MacCrate and Schmidt, JJ.